COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-238-CR
 
 
STACY 
LAMAR BROCKMAN                                                   APPELLANT
  
V.
  
THE STATE OF 
TEXAS                                                                  STATE
   
----------
FROM 
THE 213TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the appellant’s “Motion To Withdraw Notice Of 
Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate 
procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
        We 
have also considered “Appellant’s Motion To Withdraw Due To No Errors In The 
Judgment Of The Trial Court.”  Because the notice of appeal has been 
withdrawn, we deny this motion as moot.
  
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   WALKER, J., CAYCE, C.J.; and MCCOY, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
January 20, 2005

NOTES
1.  
See Tex. R. App. P. 47.4.